           Case 2:20-cr-00092-JCC Document 198 Filed 08/07/20 Page 1 of 4




01

02

03

04

05                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
06                                    AT SEATTLE

07 UNITED STATES OF AMERICA,              )         CASE NO. CR 20-092 JCC
                                          )
08         Plaintiff,                     )
                                          )
09         v.                             )         DETENTION ORDER
                                          )
10   JOEGE MONDRAGON,                     )
                                          )
11         Defendant.                     )
     ____________________________________ )
12

13 Offense charged in Superseding Indictment:

14 Count 1: Conspiracy to Distribute Heroin, Methamphetamine, and Fentanyl

15         100 grams or more of a mixture or substance containing a detectable amount of heroin

16

17 Date of Detention Hearing:    August 7, 2020.

18         The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

19 based upon the factual findings and statement of reasons for detention hereafter set forth,

20 finds that no condition or combination of conditions which defendant can meet will

21 reasonably assure the appearance of defendant as required and the safety of other persons and

22 the community.



     DETENTION ORDER
     PAGE -1
          Case 2:20-cr-00092-JCC Document 198 Filed 08/07/20 Page 2 of 4




01

02       FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

03       (1)   The Pretrial Services Office views defendant as a risk of danger due to the

04             nature of the presently alleged offense, prior criminal history involving assaults

05             and firearms offenses, and substance abuse concerns. PTS also view him as a

06             risk of nonappearance based upon his extensive history of failures to appear,

07             outstanding warrants, pending charges, history of noncompliance with court

08             orders, unstable residential history, and substance abuse issues. The court

09             agrees with all these conclusions, which are amply documented in the record.

10       (2)   With due respect, however, the court does NOT agree with PTS that there are

11             conditions of release which would reasonably assure the safety of others and

12             the community, and defendant’s future appearances.

13       (3)   The United States presented strong credible evidence that another member of

14             the alleged conspiracy asked this defendant to kill a person, for non-payment

15             of a drug debt, and defendant agreed to do so. The request was later changed

16             to crippling the victim instead of killing him.

17       (4)   When law enforcement sought to arrest defendant, he attempted to escape,

18             discarding a firearm as he ran.

19       (5)   When arrested, he told agents he was under influence of heroin, which required

20             them to take him the hospital. He was able to escape from the hospital,

21             however.

22       (6)   A loaded, stolen pistol was found in his bed.



     DETENTION ORDER
     PAGE -2
          Case 2:20-cr-00092-JCC Document 198 Filed 08/07/20 Page 3 of 4




01        (7)    Defendant admits he smokes methamphetamine every other day. He does not

02               see his drug use as a problem, however, and does not believe that he needs any

03               drug treatment.

04        (8)    The Superseding Indictment creates a rebuttable presumption of detention.

05               Defendant presented some evidence attempt to rebut that presumption. He

06               proposes to live with his mother and younger sister, and to look for

07               employment. His counsel argues that the COVID 19 pandemic will impede

08               defendant’s ability to work with his counsel in the preparation of a defense; is

09               likely to delay the trial date unduly; and that detention might pose risks to

10               defendant’s health. Despite these arguments, however, defendant’s past

11               conduct, and particularly his failures to comply with court orders and

12               conditions of supervision, make the evidence in support of detention

13               overwhelming.

14 It is therefore ORDERED:

15     1. Defendant shall be detained pending trial and committed to the custody of the

16        Attorney General for confinement in a correction facility separate, to the extent

17        practicable, from persons awaiting or serving sentences or being held in custody

18        pending appeal;

19     2. Defendant shall be afforded reasonable opportunity for private consultation with

20        counsel;

21     3. On order of the United States or on request of an attorney for the Government, the

22        person in charge of the corrections facility in which defendant is confined shall deliver



     DETENTION ORDER
     PAGE -3
           Case 2:20-cr-00092-JCC Document 198 Filed 08/07/20 Page 4 of 4




01        the defendant to a United States Marshal for the purpose of an appearance in

02        connection with a court proceeding; and

03     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

04        for the defendant, to the United States Marshal, and to the United States Pretrial

05        Services Officer.

06        DATED this 7th day of August, 2020.

07

08

09
                                                       A
                                                       JOHN L. WEINBERG
                                                       United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -4
